Citation Nr: 1824220	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease status post stent placement and myocardial infarction, rated as 100 percent disabling prior to December 1, 2005; 30 percent disabling from December 1, 2005 to May 8, 2007; 60 percent disabling from May 9, 2007 to October 21, 2010; 30 percent disabling from October 22, 2010 to January 28, 2014; and 60 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 20, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

TDIU is an element of the Veteran's appeal of the initial rating assigned for the Veteran's heart disease because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is currently awarded, effective May 20, 2009; therefore, the Board has characterized the issue as entitlement to TDIU prior to that date, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the August 2015 Informal Hearing Presentation (IHP) submitted by the Veteran's representative asserts there are outstanding treatment records from a medical facility in Louisville, Kentucky that are relevant to the appeal of the initial rating assigned for coronary artery disease status post stent placement and myocardial infarction.  VA must provide assistance in obtaining these records to fulfill its duty to assist in the development of the Veteran's claim.  The AOJ should also adjudicate the issue of entitlement to an earlier effective date of TDIU in the first instance, ensuring the Veteran is afforded the requisite due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any outstanding treatment records related to treatment for coronary artery disease that may be available from a medical facility in Louisville, Kentucky, as reported in the August 2015 IHP.

2.  Develop and adjudicate the issue of entitlement to TDIU prior May 20, 2009 as an element of the appeal of the initial rating assigned for heart disease pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

